Citation Nr: 0313268	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-12 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinea pedis.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a claim of entitlement to service 
connection for a right foot disorder.  In that decision, the 
RO also granted entitlement to service connection for 
residuals of a fragment wound, left upper chest, and for 
residuals of a fragment wound of the right neck, for which 
noncompensable evaluations were assigned effective from 
September 1998.  The veteran appealed all of the 
aforementioned claims.  

In a May 2000 rating decision, the RO granted a 20 percent 
evaluation for residuals of a fragment wound, left upper 
chest, and a 10 percent evaluation for residuals of a 
fragment wound of the right neck, both effective from 
September 1998.  In a statement provided by the veteran in 
June 2000, which was accepted as his substantive appeal, he 
indicated that he was satisfied with the May 2000 rating 
decision with respect to the assigned evaluations and 
effective date, but wished to pursue an appeal as to the 
claim of entitlement to service connection for "jungle rot" 
of the feet.  Accordingly, that is the only claim currently 
before the Board on appeal. 

In May 2003, the Board contacted the veteran to advise him 
that additional evidentiary development was being undertaken 
in his case.  That development has been completed and the 
evidence obtained has been associated with the record.  The 
case is therefore ready for appellate consideration.


FINDINGS OF FACT

1.  The record reflects that the veteran served in combat in 
the Republic of Vietnam.

2.  The veteran has provided satisfactory lay evidence which 
indicates that he suffered from foot problems, described as 
jungle rot of both feet, while engaged in combat.

3.  The veteran's March 1969 separation examination did not 
identify any abnormalities of the feet or skin.

4.  The earliest documentation of post-service tinea pedis is 
in 1999.  The record contains a diagnosis of tinea pedis made 
in August 2001 as well as an opinion that the veteran's tinea 
pedis appeared to have had its onset during service, based 
upon the history given by the veteran; however, the record 
contains no clinical evidence of continuity of foot 
symptomatology from 1969 until 1999.

5.  In May 2003, a diagnosis of a tinea infection was made 
and VA medical examiner opined (with the benefit of reviewing 
the veteran's clinical history) that there was at least a 50-
50 probability that the condition began during service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that tinea pedis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In a July 2001 letter, the RO advised the veteran of the VCAA 
and its potential effect upon his claim.  Furthermore, in May 
2003, additional evidentiary development, to include 
furnishing a VA examination for the veteran, was undertaken.  
It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  The record 
on appeal is sufficient to resolve the matter before the 
Board. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, manifestations, treatment, or diagnosis of skin 
problems affecting the feet.  The veteran's separation 
examination report, dated in March 1969, reflects that 
evaluations of the feet and skin were normal.  

In September 1969, the veteran filed service connection 
claims for residuals of wounds of the chest and neck; no foot 
problems were claimed at that time.  In September 1998, the 
veteran filed his initial claim of entitlement to service 
connection for a right foot disorder, indicating that he had 
experienced right foot problems since 1968.  

A September 1999 report of contact indicates that the veteran 
reported that he had been seen at the VAMC's in Dallas and 
Amarillo, Texas.  However, no pertinent records from these 
facilities have been located.  VA medical records on file, 
dated in 1998, are entirely negative for complaints, 
treatment, or any diagnosis of foot problems.  

In July 1999, a lay statement was received from a military 
comrade of the veteran, indicating that he had been 
hospitalized in March 1968 at the same time as the veteran, 
and recalled that he was treated for a chest wound.  There 
was no mention of the veteran's claimed foot problems in that 
statement.

The RO denied the veteran's claim of entitlement to service 
connection for a right foot condition in February 2000.  In a 
statement dated in April 2000, the veteran stated that he had 
suffered from "jungle rot" of his feet ever since his 
service in Vietnam.  In a statement received in June 2000, 
the veteran provided more detail, indicating that he acquired 
his foot disorder during Operation Pitt, in the Elephant 
Mountains in South Vietnam, in December 1967.  

In November 2000, service personnel records were received 
which indicated that the veteran had participated in 
operations against the Viet Cong in the Danang area of 
Vietnam in November 1967, and in Operation Pitt in the Quang 
Nam province of Vietnam.  

In August 2001, a VA examination of the skin was conducted.  
The veteran reported that he had served in Vietnam in 1967 
and 1968, during which time he experienced jungle rot of the 
feet which he had never gotten rid of.  It was noted that he 
experienced outbreaks of tinea pedis three to four times a 
year, worse on the right side than the left.  The report 
stated that the veteran had seen foot specialists and that 
ointments and medications had been prescribed, most of which 
were reported to have been ineffective or only temporarily 
effective.  An impression of bilateral tinea pedis was made.  
The examiner stated that this had been recurrent in nature, 
according to the veteran's history, and that it seemed to 
have had its onset in Vietnam.  

The record reflects that the veteran gave information about 
private treatment sources which had treated him for tinea 
pedis from 1999 to 2000, for which he completed release 
forms.  Evidence was obtained, in the form of prescription 
forms dated from 1999 to 2001, for medication for the 
veteran's foot problems, to include athlete's foot.  

Most recently, another VA examination was conducted in May 
2003.  The history indicated that the veteran served for 13 
months in Vietnam and, while he was there, developed a fungal 
infection between the toes of both feet.  It was noted that 
this was treated during service, and had been problematic 
ever since.  Physical examination revealed a slight fungal 
infection between the 3rd and 4th digits of the left foot and 
a deep wound between the 4th and 5th toes of the left foot.  
There was also a slight suggestion of fungal infection on 
both heels.  The examiner described the condition as stable.  
Following a review of the veteran's records and clinical 
findings, the examiner opined that there was at least a 50-50 
probability that the veteran's tinea infection began during 
service.  

III.  Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty, or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury. 

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current disability to that symptomatology.  Id.

The Board notes that, for injuries which are claimed to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2002); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  

IV.  Analysis

The veteran maintains that he suffered from jungle rot/tinea 
pedis of the feet while serving in Vietnam, and that this 
condition has been problematic since service, warranting the 
grant of service connection.  Tinea pedis has been defined as 
athletes' foot.  See Antonian v. Brown, 4 Vet. App. 179, 181 
(1993).  The Board notes that the veteran has not alleged 
that he was exposed to Agent Orange during his service in the 
Republic of Vietnam, or that his bilateral foot condition may 
have been a result of that exposure.  The Board does presume 
that, as a veteran of service in Vietnam, the appellant was 
exposed to Agent Orange and/or other herbicide agents.  In 
any event, however, jungle rot/tinea pedis is not a disease 
presumed by VA to be a result of exposure to Agent Orange 
under 38 C.F.R. § 3.309(e), and there is no medical evidence 
of record which would support a contention that the disease 
is a result of exposure to a herbicidal agent.  

In order for the claimant to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence (or in certain circumstances, 
lay evidence) of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

In this case, the service personnel records reflect that the 
veteran participated in combat with the enemy.  The veteran 
specifically maintains that his foot problems were incurred 
in Vietnam during Operation Pitt.  The veteran's service 
personnel records reflect that his combat history includes 
participation in Operation Pitt in Quang Nam, Vietnam in 
December 1967.  Accordingly, the Board concludes that the 
provisions of 38 U.S.C.A. § 1154(b) are applicable to this 
case.  Thus, the Board finds that, despite the lack of 
service medical records documenting the fact that the veteran 
suffered from any foot problems while in service, his claims 
file contains satisfactory lay evidence, in the form of 
credible and consistent statements from the veteran himself, 
which corroborate his claim of experiencing jungle rot of the 
feet while participating in Operation Pitt in Quang Nam, 
Vietnam in December 1967.  The Board believes that the 
incurrence of jungle rot/tinea pedis in the mountains of 
Vietnam is entirely consistent with the circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b).  

However, the reduced evidentiary burden provided under 38 
U.S.C.A. § 1154(b) applies only to the question of service 
incurrence (i.e., what happened in service), and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

The Board's analysis must then turn to the remaining issues, 
which are, first, the presence of a current disability, and, 
second, a nexus, or link, between the current disability and 
the veteran's military service.  A recent diagnosis of 
bilateral tinea pedis was made during a February 2001 VA 
examination, and evidence of a tinea infection was shown 
during the May 2003 VA examination.  Accordingly, the 
currently claimed disability is shown.

The final critical question is whether the veteran's 
currently manifested tinea infection is etiologically related 
to service.  The evidence against the claim includes the fact 
that first post-service documentation of foot problems is 
shown in 1999, by a prescription form for athlete's foot.  
The Board notes that this is approximately 30 years following 
the veteran's discharge from active military service.  The 
evidence pertaining to the years between separation from 
service in 1969 and the 1999 prescription form consists only 
of the veteran's statements to the effect that he has 
continually suffered from this condition.  The Board also 
notes that the veteran filed his initial service connection 
claims for wound residuals in September 1969, just months 
following his discharge from service, but did not file a 
claim for foot problems at that time.  It was not until 1998, 
nearly 30 years following service, that the veteran initially 
claimed entitlement to service connection for foot problems.  

On the other hand, in support of the claim is an opinion 
rendered by the examiner in conjunction with the 2001 VA 
examination, to the effect that the veteran's tinea pedis 
(shown during that examination) was recurrent in nature, 
according to the veteran's history, and that it thus appeared 
to have had its onset in Vietnam.  Also supporting the 
veteran's claim is the May 2003 opinion of a VA examiner, 
offered with the benefit of a review of the veteran's 
reported history and clinical records, to the effect that 
there is at least a 50-50 probability that the veteran's 
current tinea infection initially started during service.

In view of the foregoing, under the unique facts of this 
case, it is the opinion of the Board that the veteran has 
presented a claim in which there is an approximate balance of 
the evidence.  In such circumstances, we invoke the doctrine 
of reasonable doubt, and give the benefit of the doubt to the 
veteran.  Accordingly, the Board has resolved all reasonable 
doubt in the veteran's favor to grant him service connection 
for tinea pedis.  38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for tinea pedis is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

